Dismiss and Opinion Filed March 17, 2014




                                          S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00276-CR
                                       No. 05-14-00277-CR

                              MARCUS QUIN BUTLER, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-60367-L, F12-71810-L

                              MEMORANDUM OPINION
                             Before Justices Moseley, Francis, and Lang
                                     Opinion by Justice Francis
       Marcus Quin Butler pleaded guilty to sexual assault and stalking. In each case, the trial

court followed the plea agreement and sentenced appellant to imprisonment for three years. The

trial court certified that appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(a),

(d); Dears v. State, 154 S.W.3d 610, 614–15 (Tex. Crim. App. 2005). We dismiss the appeals

for want of jurisdiction.



                                                    /Molly Francis/
Do Not Publish                                      MOLLY FRANCIS
TEX. R. APP. P. 47                                  JUSTICE
140276F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARCUS QUIN BUTLER, Appellant                      On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
No. 05-14-00276-CR        V.                       Trial Court Cause No. F12-60367-L.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Moseley and Lang participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered March 17, 2014




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARCUS QUIN BUTLER, Appellant                      On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
No. 05-14-00277-CR        V.                       Trial Court Cause No. F12-71810-L.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Moseley and Lang participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered March 17, 2014




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –3–